Name: Regulation (EEC) No 2601/69 of the Council of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 586 Official Journal of the European Communities 27.12.69 Official Journal of the European Communities No L 324/21 REGULATION (EEC) No 2601/69 OF THE COUNCIL of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Measures undertaken in accordance with the ruleslaid down in Article 2 with a view to ensuring that certain varieties of orange are put to a use more in keeping with their commercial characteristics by having greater recourse to processing shall qualify, until 1 June 1974, for assistance from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund, subject to the conditions and procedure laid down in Article 3 . Having regard to Council Regulation No 17/64/EEC1 of 5 February 1964, on conditions for participation in the European Agricultural Guidance and Guarantee Fund, as last amended by Regulation (EEC) No 1892/68,2 and in particular Article 6 ( 2 ) thereof ; Article 2Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Whereas the market in oranges is currently encountering serious difficulties in disposing of Community production, attributable in particular to the commercial characteristics of the varieties grown; whereas to remedy that situation, measures should be adopted which will tend to increase the number of Community outlets by having greater recourse to processing; Whereas to that end there should be financial compensation to encourage the processing of certain varieties of orange, subject to contracts which will ensure regular supplies to the processing industries at a minimum purchase price to the producer ; Whereas short-term measures for the payment of compensation.' satisfy the conditions laid down in Regulation No 17/64/EEC Article 6 (1 ); whereas the relevant conditions for eligibility should be fixed at once; 1 . The measures referred to in Article 1 shall be based on contracts between Community producers and processors . Such contracts shall relate to tonnage in excess of the average quantities processed by the latter during the three marketing years preceding the 1969/70 marketing year. In the case of industries for which that reference period cannot be used, the contracts shall relate to tonnage in excess of quantities to be determined on the basis of the processing capacity of those industries. The contracts which, as from the 1970/71 marketing year shall be concluded before the beginning of each marketing year, shall specify the quantities to which they relate, the intervals between deliveries to processors and the price to be paid to the producers. As soon as they have been concluded, the contracts shall be sent to the competent authorities of the Member States in question who shall be responsible for checking the quality and the quantity of deliveries to the processors . 2 . For deliveries made under those contracts, a minimum price shall be fixed to be paid by the processors to the producers . This price shall be calculated on the basis of the purchase price plus 10% of the basic price of the varieties which, by reason of their commercial characteristics, are usually sent for processing. 1 OJ No 34, 27.2.1964, p. 586/64. 2 OJ No L 289, 29.11.1968, p . 1 . Official Journal of the European Communities 587 The minimum price shall be fixed before the beginning of each marketing year. For the 1969/70 marketing year, however, it shall be fixed not later than 1 February 1970. 3 . Detailed rules for the application of paragraphs 1 and 2 shall be adopted in accordance with the procedure laid down in Article 13 of Regulation No 23 1 ; the minimum price shall be fixed in accordance with the same procedure. authorities in the Member State where processing is carried out have ascertained that the products under contract have been processed. The amount of such financial compensation shall be fixed before the beginning of each marketing year. For 1969/70, however, it shall be fixed not later than 1 February 1970. 2. Detailed rules for the application of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 13 of Regulation No 23 ; the amount of the financial compensation shall be fixed in accordance with the same procedure. Article 3 Article 4 1 . Member States shall grant financial compensation to those processors who have concluded contracts in accordance with the provisions of Article 2. Such financial compensation shall not exceed the difference between :  the minimum price, and The financial compensation referred to in Article 3 shall be eligible for refund under the EAGGF, Guarantee Section. Detailed rules for the application of this Article shall , if necessary, be adopted in accordance with the procedure laid down in Article 26 of Regulation No 17/64/EEC.  80% of the price processors usually pay for their supplies, such a price being calculated on the basis of the prices prevailing in the industry during the three marketing years preceding the one for which that compensation is granted . The financial compensation shall be paid to the interested parties at their request as soon as the Article 5 This Regulation shall enter into force on 1 January 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1969 . For the Council The President P. LARDINOIS 1 OJ No 30, 20.4.1962, p. 965/62.